DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.	Claim(s) 1,6, 17,20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al (US2022/0043097).
Claim 1 and 17.
Li et al discloses a method of triggering a distance-based feedback transmission in a vehicle communication system and a device comprising a transceiver, memory and processing units (paragraph [0274]-[0275] describes a processor and memory), comprising:
determining an availability of location information of a first electronic device (paragraph [0153] describes an identity of a zone, i.e., location); and
transmitting a sidelink control signal (paragraph [0205] describes transmitting on a physical sidelink control channel) indicating the availability of this location information of the first device (paragraph [0154] describes the first device transmitting the first data, which is the identity). 
the sidelink control information including:
a communication range indication, a zone identification (ID), or both the communication range indication and the zone ID.  Because paragraph [0153] describes an identity of a zone this teaching meets of the alternative claimed information, i.e., a zone identification. 

Claims 6 and 20. 
The zone identity of the side control channel reads on one or more parameters indicating the availability of the location information of the first electronic device.
Allowable Subject Matter
3.	Claims 2-5,7-16, 18,19,21-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039. The examiner can normally be reached 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632